Citation Nr: 0106369	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  97-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active duty from November 1957 to October 
1960, and from November 1990 to July 1991, as well as prior 
and subsequent reserve component service.  His awards include 
the Southwest Asia Service Medal with two bronze service 
stars.

This matter comes before the Board of Veterans' Appeals 
(Board of BVA) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which, in pertinent part, denied 
a claim of entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.  In a Board 
decision issued in May 1999, the claim of entitlement to 
service connection for memory loss was remanded to the RO for 
further development.  The claim returns to the Board 
following the remand.


FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection 
for depression and for PTSD in November 1997; the veteran did 
not disagree with or appeal the denial of those claims.

2.  The veteran did not report for the VA examination 
relevant to this claim, which had been rescheduled at his 
request, nor has he contacted VA to explain why he failed to 
report, to request that an examination be rescheduled, or to 
indicate when he would be able to report for examination.

3.  The veteran was notified more than one year ago that his 
claim would be decided based on the evidence of record if he 
did not contact VA regarding rescheduling examination 
pertinent to the claim on appeal, but he has not contacted VA 
or responded to any communication from VA since July 1999.



CONCLUSION OF LAW

The criteria for an award of service connection for memory 
loss due to undiagnosed illness are not met.  38 U.S.C.A. §§ 
1101, 1110, 1117, 5107 (West 1991 & Supp. 2000, as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1999, the Board remanded a claim 
of entitlement to service connection for memory loss as due 
to an undiagnosed illness, and directed the RO to adjudicate 
that remanded claim after it competed adjudication of claims 
of entitlement to service connection for depression and for 
post-traumatic stress disorder (PTSD).  The Board noted that 
the veteran had raised the claims for depression and for PTSD 
in December 1996, and directed the RO to adjudicate those 
claims as intertwined with the remanded claim of entitlement 
to service connection for memory loss, as all three of those 
claims potentially involved the same rating criteria.

However, review of the claims file as constituted on return 
to the Board reflects that the RO adjudicated the claims of 
entitlement to service connection for depression and for 
PTSD, and by a rating decision issued to the veteran in 
November 1997, denied the claims, noting that the veteran had 
filed to report for examination.  There is no evidence of 
record that the veteran or his representative disagreed with 
or attempted to appeal those denials.  

Nevertheless, when the RO scheduled the veteran for a Gulf 
War examination in July 1999, he was also scheduled for a 
psychiatric examination, which could have provided evidence 
to well-ground the claims of entitlement to service 
connection for PTSD and depression.  However, prior to the 
date of the scheduled July 1999 examination, the veteran 
advised the RO that he would be unable to attend the 
examination, as he required at least two weeks notice in 
advance of the examination to obtain authorized time off from 
his employment.  At the veteran's request, the examination 
was rescheduled for late October 1999; the scheduling form 
reflects that the VA Medical Center was requested to provide 
the veteran three weeks' notice of the examination schedule, 
although the file does not reflect when the veteran was 
actually notified of the examination schedule.  The 
scheduling form also reflects that the examination was to 
include evaluation of memory loss and evaluation of any 
relationship between memory loss and depression or PTSD.  
However, the veteran filed to report for the scheduled 
examination.   

In January 2000, the RO advised the veteran that he had 
failed to report for the scheduled examination in October 
1999.  The letter also stated, "If you are now ready to 
report for the examination, please used [sic] the enclosed VA 
Form 21-4138 to indicate your willingness to report."  The RO 
also advised the veteran, in this same letter, "It is 
important that you report for the examination.  If you fail 
to report for this examination, we will make a decision based 
on the evidence in file."  The RO also reminded the veteran 
that the examination was specifically requested by BVA, and 
asked that the veteran respond within 60 days "so that we may 
proceed with your appeal in a timely manner."  

In a supplemental statement of the case (SSOC) issued to the 
veteran in June 2000, the RO again advised the veteran that 
he had failed to report for examination, and that he had been 
requested to advise the RO when he would be willing to report 
for examination, but that he had not responded to that 
request.  The veteran was advised that the claim of 
entitlement to service connection for memory loss as due to 
an undiagnosed illness was denied, in the absence of medical 
evidence to support the claim.  The evidence of record 
reflects that the veteran did not respond to the SSOC.  The 
veteran's representative has entered statements dated in 
October 2000 and January 2001 on the veteran's behalf.  Those 
statements have not identified any procedural defects in the 
RO's attempt to comply with the May 1999 Board remand.  

The record shows that the veteran has not asked that another 
VA examination be scheduled.  In fact, there is no evidence 
that the veteran has contact VA since July 1999, although the 
RO has afforded the veteran opportunity to do so and has 
specifically advised the veteran that further development of 
his appeal required that he contact VA.  The Board notes in 
particular that there is no indication that any communication 
from VA has been returned as not deliverable, although the 
record reflects that some communications were sent to one 
address and some communications to a different address.  The 
Board also notes that there is no evidence that any monthly 
VA compensation checks have been returned, and the evidence 
of record, including financial documents on the left side of 
the claims folder reflect that the veteran receives those 
checks personally, as there is no record that the has 
requested direct deposit to any financial institution.  

VA's duty to assist a claimant is not a one-way street.  A 
claimant, in pursuing his appeal, has some responsibility to 
cooperate in the development of all facts pertinent to his 
claims.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsidered, 1 Vet. App. 406 (1991).  VA's duty to assist a 
claimant in the development of a claim is not a limitless 
duty.  

In addition, failure to report to a VA examination or to 
submit additional evidence in order to facilitate the claims 
adjudication process may be considered as abandonment of the 
claim.  See 38 C.F.R. § 3.655; Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  There appears no additional action that the 
RO might undertake to obtain the veteran's attendance at a VA 
examination.  The RO cannot compel the veteran to pursue his 
claim.  

The RO cannot compel the veteran to appear for VA examination 
or to cooperate with the RO's attempts to comply with the 
directions of the Board.  The Board notes that, as the 
veteran's presence at VA examination would have provided new 
evidence regarding depression and PTSD, the veteran's failure 
to report for examination prevented the RO from completing 
the development directed in the May 1999 remand.  The RO has 
made every effort to complete the actions directed in the 
Board's remand, even though it is not clear that the Board 
had jurisdiction to direct further development of the claims 
for service connection for depression and PTSD, as the RO 
had, in fact, already completed such adjudication.  Neither 
the RO nor the Board can do more to ensure compliance with 
the directions of the May 1999 remand, and there is no 
further duty to undertake the actions directed in that 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655(b).  When the examination was scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, the category the veteran's claims for 
service connection for depression and PTSD would fall into, 
the claim shall be denied.  Id. (emphasis added).  

The remanded claim of entitlement to service connection for 
memory loss, including as due to an undiagnosed illness, 
must, therefore, be decided on the evidence of record.  See 
Anderson v. Brown, 9 Vet. App. 542 (1996).  The veteran 
reported difficulty with long-term memory at VA examination 
conducted in October 1995.  Neurological examination was 
normal, and the examiner concluded that the memory loss was 
of undetermined etiology.  The veteran was scheduled for 
examination in connection with symptoms of depression, 
fatigue, and memory loss, among other symptoms, in October 
1996, but the veteran failed to report.  Outpatient treatment 
records dated I 1996 reflect no further assignment of a 
medical diagnosis.  There is no evidence that the veteran 
continued with outpatient mental health treatment services, 
so it does not appear that any additional clinical records 
which might be relevant to this claim are available.  The 
veteran has not identified or submitted any additional 
records, although communications from VA afforded him the 
opportunity to do so.

The evidence establishes that the veteran has complained of 
impairment of his long-term memory.  The medical evidence 
reflects that health care providers considered several 
diagnostic possibilities, but reflects that no definite 
conclusion was reached.  The veteran has not reported for 
further examinations which might disclose whether the veteran 
continues to report impairment of long-term memory or might 
disclose the etiology of impairment of long-term memory, if 
present.  Service connection cannot be granted in the absence 
of evidence to warrant a finding that the claimed disorder is 
present and in the absence of evidence that the disorder is 
or may be presumed related to service.  In the absence of 
objective medical evidence confirming the reported impairment 
of long-term memory, and in the absence of a medical 
determination as to the etiology of impairment of long-term 
memory, if present, the statutory criteria for service 
connection for such a disorder, either on a direct basis or 
on the basis of relationship to an undiagnosed illness, are 
not met. 


ORDER

The claim of entitlement to service connection for memory 
loss, including as due to an undiagnosed illness, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

